Citation Nr: 1202301	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  07-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right elbow disability claimed as secondary to service-connected degenerative joint disease of the lumbar spine and bilateral knee disabilities. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to November 2001.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for service connection for a right elbow disability.  The Veteran disagreed and perfected an appeal.

In February 2009 and May 2010, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial in July 2009 and November 2011 supplemental statements of the case (SSOCs).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The competent and probative evidence of record serves to link the Veteran's currently diagnosed right elbow disability to his service-connected lumbar spine and bilateral knee disabilities.


CONCLUSION OF LAW

The Veteran's currently diagnosed right elbow disability was caused by his service-connected lumbar spine and bilateral knee disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a right elbow disability, claimed as secondary to service-connected lumbar spine and bilateral knee disabilities.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in February 2009 and May 2010, the Board remanded this claim and ordered either the agency of original jurisdiction (AOJ) or AMC to provide the Veteran with a VA examination with respect to his right elbow disability and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided a VA examination with respect to his right elbow disability in April 2009 with a supplemental opinion obtained in June 2010, and reports of the examination and supplemental opinion were associated with his claims folder.  The Veteran's right elbow disability claim was readjudicated via the July 2009 and November 2011 SSOCs.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his service connection claim in July 2006.  This letter appears to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in a March 2006 letter, as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the service connection claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.

Service connection for a right elbow disability

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that his service-connected lumbar spine and bilateral knee disabilities caused his current right elbow disability.

It is undisputed that the Veteran is currently diagnosed with right elbow tendinitis.    See, e.g., the April 2009 VA examination report.  Accordingly, element (1), current disability, has been satisfied.  Wallin element (2) has also been met; the Veteran is service-connected for degenerative joint disease of the lumbar spine and bilateral knees.

Turning to element (3), medical nexus, the competent and probative evidence demonstrates that the Veteran's currently diagnosed right elbow disability is related to his service-connected lumbar spine and bilateral knee disabilities.  

Specifically, the Veteran was afforded a VA examination in April 2009.  He reported to the VA examiner that in June 2008, he injured his right elbow when he fell down stairs due to his left knee buckling.  Early reports from the Veteran suggest that he has experienced multiple falls causing him to catch himself with his right hand.  While the examiner opined the Veteran's elbow disability was not caused by that particular fall in June 2008, the examiner did not discuss whether his history of frequent falls due to either one of his knee disabilities and/or his back disability resulted in disability of the elbow.  It appears that the examiner based his opinion solely on this one reported incident concluding that that "[i]t is not likely that the [V]eteran's chronic elbow condition is a result of the fall that occurred in 2008."  Furthermore, the VA examiner failed to provide a rationale as to his conclusion.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  As such, the Board finds that the opinion rendered by the VA examiner in the April 2009 VA examination report is of no probative value in evaluating the Veteran's claim.   

Pursuant to the Board's May 2010 remand, a VA medical opinion was obtained from the April 2009 VA examiner in June 2010 as to whether the Veteran's right elbow tendinitis is related to the service-connected lumbar spine and bilateral knee disabilities and whether the Veteran's reported history of frequent falls due to his back and knee disabilities either caused his current elbow disability or aggravated a preexisting elbow disability.  After review of the Veteran's claims folder and consideration of the Veteran's medical history, the April 2009 VA examiner concluded that it was "not likely" that the one fall in which the Veteran's right elbow was injured resulted in his chronic case of tendinitis.  Crucially, however, he also concluded in the June 2010 report that the Veteran's right elbow tendinitis is related to his service-connected degenerative joint disease of the lumbar spine and bilateral knees as well as his history of frequent falls.  The examiner's rationale for his conclusion was based on previous examination of the Veteran and review of the Veteran's claims folder.  Further, the examiner noted that the Veteran has fallen because of his knees giving out and injured his right elbow as a result of the fall.  He further reported that the incident of the Veteran falling and injuring the right elbow caused an episode of tendinitis, and that the subsequent use of the right elbow without any treatment would predispose him to frequent episodes of tendinitis.          

The June 2010 VA opinion appears to have been based upon a thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Moreover, the Board finds the Veteran's report of falls as a result of his lumbar spine and bilateral knee disabilities competent and credible based on a review of his consistent statements throughout the course of the appeal documenting such.  

In summary, for reasons and bases expressed above, the Board concludes that service connection for a right elbow disability claimed as secondary to service-connected degenerative joint disease of the lumbar spine and bilateral knee disabilities is warranted.  The benefit sought on appeal is granted.


ORDER

Entitlement to service connection for a right elbow disability claimed as secondary to service-connected degenerative joint disease of the lumbar spine and bilateral knee disabilities is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


